Citation Nr: 1131426	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-13 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971.

This matter is on appeal from an April 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This case was most recently remanded by the Board in July 2010 for further development and is now ready for disposition.


FINDING OF FACT

The evidence indicates that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Entitlement to TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. Id.

If a veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), the claim should be referred to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability. 38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19. See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In this case, the Veteran is service-connected for posttraumatic stress disorder (PTSD) (50 percent) and tinnitus (10 percent).  The combined service-connected disability rating is 60 percent.  See 38 C.F.R. § 4.25 (combined ratings table).  Thus, the percentage criteria for TDIU are not met.  38 C.F.R. § 4.16(a).  Consequently, the only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability, for purposes of a possible extra-schedular evaluation.  38 C.F.R. § 4.16(b).

However, the Board itself cannot assign an extra-schedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although Bagwell and Floyd addressed ratings under 38 C.F.R. § 3.321(b)(1), the analysis in those cases is analogous to TDIU ratings under 38 C.F.R. § 4.16(b), in view of that section's similar requirement of referral to the Director of VA's Compensation and Pension Service (C&P) as well as the Court of Appeals for Veterans Claims (Court) precedents requiring consideration of 38 C.F.R. § 4.16(b) when the issue is raised in an increased-rating case.  See Stanton v. Brown, 5 Vet. App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Accordingly, since the Board itself cannot assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case to the Director of C&P for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008). 

If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  Rather, in Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009), the Court held that, although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on its ability to review the adjudication of an extraschedular rating once the Director of C&P determines that an extraschedular rating is not warranted.  See also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extraschedular rating issue to Director of C & P for review, the appellant may continue to appeal the extraschedular rating aspect of this claim); 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter . . . subject to decision by the Secretary shall be subject to one review on appeal to the . . . Board.").

In this case, pursuant to a February 2011 remand by the Board, this issue was referred to C&P for such consideration.  In May 2011, C&P issued a determination that TDIU under 38 C.F.R. § 4.16(b) was not warranted.  While the RO denied the claim based on this determination in a May 2011 supplemental statement of the case, it is not binding on the Board.  See Fisher v. Brown, 4 Vet. App. 405 (1993) (denying reconsideration).  Therefore, entitlement to TDIU will be considered based on all evidence during the period on appeal.

Here, the C&P determination notwithstanding, the Board concludes that TDIU should be granted.  Attention is focused on the report of an August 2010 VA psychiatric examination that noted that the Veteran had worked as a meat cutter in a local grocery store for over 30 years.  It was observed that the Veteran told the examiner that he retired in March 2009 because he was experiencing anger attacks.  The examiner observed that the Veteran appeared to have "very low frustration tolerances particularly when dealing with people outside his close family members."  Significantly, with that in mind, and after a review of the claims file and an extensive interview with the Veteran, the examiner stated that the Veteran's PTSD alone precluded him from securing and maintaining substantially gainful employment consistent with his education and occupational experience as a meat cutter.  

Due consideration has been given to the C&P determination in May 2011 conclusion that an extraschedular grant of TDIU under 38 C.F.R. § 4.16(b) was not established.  Notably, the C&P negative determination appears at least partially based on the argument that the Veteran's education and occupational experience includes more than as a meat cutter.  The C&P determination specifically noted that the Veteran had also previously worked as a custodian on a part-time basis from 2001 to 2007, and as a filler clerk shortly after he left active duty in 1971.  It was therefore concluded that there was insufficient evidence establishing that the symptoms of the Veteran's PTSD, along with his other service connected disabilities, would prevent him from working in all types of workplace environments.  

The Board does not agree.  These periods of other employment both occurred either substantially or completely prior the relevant period on appeal.  Significantly, since that time, the Veteran's PTSD had worsened, as was reflected by an increase of his disability rating to 50 percent, effective September 16, 2008.  The fact that he was able to work as a custodian in 2007 or a filler clerk many years ago is not truly germane to his current level of impairment, and is of minimal probative value to the question of whether TDIU is now warranted.  Moreover, the Board fails to see how the work environment, to include interacting with others, would vary significantly between a meat cutter and custodian or filler clerk.

Accordingly, the Board concludes that the totality of the evidence supports the finding that the Veteran is unemployable as a result of his PTSD.  At the very least, the issue is in equipoise.  In such cases, 38 C.F.R. § 4.16(b) states that all veterans who are unable to secure substantially gainful employment due to their service connected disabilities shall be rated as totally disabled.  As the evidence has indicated unemployability, TDIU must be granted.


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of VA compensation.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


